STONE, Judge.
We affirm a summary judgment entered in favor of Winn Dixie. The appellant sued for an alleged violation of the section 559.72, Florida Statute (1981), Consumer Collection Practices Act, alleging that Winn Dixie’s collection practices violated the act. Winn Dixie had cashed a check, made payable to cash, that appellant previously gave to a salesman in a consumer transaction. The salesman was not connected to Winn Dixie other than through cashing the third party check.
Clearly, by its unambiguous terms, the Act applies only to the collection of consumer claims and requires an extension of credit. §§ 559.55(1), 559.72, Fla.Stat. (1981). Here, there was neither. Payment of cash in exchange for a check is not an extension of credit under the Act. See § 673.3-104(2)(b), Fla.Stat. (1962).
DOWNEY and POLEN, JJ., concur.